Per Curiam,
The only question raised by the appeal is whether a married woman can make a valid conveyance of her separate real estate by deed to her husband as grantee, which she alone signs, seals and acknowledges but which he accepts and places upon record. It has been uniformly held that a married woman has no power to convey her real estate except in the precise mode prescribed by the statute conferring the power. Her power to convey is conferred by the statute, and the mode pointed out by it is imperative: Trimmer v. Heagy, 16 Pa. 484. Neither the Act of April 11, 1848, P. L. 536, nor the Act of June 8, 1893, P. L. 344, changed the provisions of the Act of February 24, 1770, 1 Sm. L. 307, requiring a husband to join in the conveyance of a wife’s real estate. The acts of 1848 and 1893, materially enlarged a married woman’s control of her separate estate, but they left undisturbed the mode of its exercise in the conveyance of her real estate. The latter *307act expressly preserved it by the provision that “ She may not mortgage or convey her real property unless her husband joins in such mortgage or conveyance:” Bingler v. Bowman, 194 Pa. 210.
The judgment is affirmed.